Citation Nr: 0110840	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for the residuals of a 
shell fragment wound of the left knee, currently evaluated as 
20 percent disabling.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD) with headaches, currently evaluated as 50 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a May 2000 decision, the Board determined that the veteran 
had not submitted well grounded claims of entitlement to 
service connection for migraine headaches and a low back 
disability claimed as secondary to the left knee disability.  
Section 7(b) of the Veterans Claims Assistance Act of 2000 
states that, in the case of a claim for benefits finally 
denied as being not well grounded between July 14, 1999 and 
November 9, 2000, the claim can be readjudicated upon the 
request of the claimant or the Secretary's own motion as if 
the denial had not been made.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  These matters are therefore referred to the RO 
for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In August 1999, the veteran submitted a July 1999 VA medical 
report showing treatment for the non-service connected right 
knee.  However, the veteran reported that this treatment was 
for the service-connected left knee disability.  The RO 
should request copies of these records.  Moreover, the 
veteran contends that his left knee disability has increased 
in severity since his most recent VA examination.  The Board 
notes that a precedent decision of the United States Court of 
Appeals for Veterans Claims (the Court), Snuffer v. Gober, 10 
Vet. App. 400 (1997), again reminded VA that well-settled 
case law holds that a new examination may be required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.

The veteran underwent VA psychiatric examination in January 
1999.  The examiner reported that the veteran was not a good 
historian; moreover, the veteran's medical records were not 
available for review and the examiner failed to comment on 
the veteran's headaches included by rating as part of his 
PTSD.  The Board notes this VA psychiatric examination 
yielded an Axis I diagnosis of amnestic disorder, not 
otherwise specified, as well as a diagnosis of PTSD.  
However, review of the evidence of record indicates that, in 
the past, the appellant has been given an Axis I diagnosis of 
dissociative disorder, precipitated by trauma and probably 
representative of PTSD.  It is unclear whether the change in 
diagnosis reflects new symptomatology that cannot be 
attributed to the service-connected PTSD.  The examiner did 
not include any discussion of why the amnestic disorder is 
distinct from the PTSD, as opposed to a dissociative disorder 
related to the PTSD.  

In addition, there has been no indication whether the 
amnestic disorder, or any of the rest of the appellant's 
current medical or psychiatric conditions, is/are 
interrelated or part of the service connected PTSD 
disability.  There is no indication in the evidence of record 
of how much, if any, of the appellant's overall psychiatric 
symptomatology is due to his PTSD as opposed to his other 
chronic medical or psychiatric problems.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Consideration of these factors 
is not reflected in the VA psychiatric examinations or in the 
adjudication of the claim to this point.  The Board notes 
that the examiner recommended neuropsychological testing be 
performed to further evaluate the amnestic disorder.

As previously mentioned, a February 1995 rating action 
expanded the scope of service connection for the veteran's 
PTSD disability to include tension headaches.  The veteran's 
representative maintains that the veteran's headaches should 
be rated separately from the PTSD disability.  An opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), citing 
Esteban v. Brown, 6 Vet. App. 259 (1994), held that a 
claimant may be rated separately for distinct manifestations 
of a disability.  Therefore, the RO should also consider 
whether any of the manifestations of the service-connected 
PTSD with tension headaches warrant a separate, compensable 
disability evaluation.

A review of the record shows that the veteran is receiving 
benefits from the Social Security Administration (SSA).  "VA 
has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits."  Clarkson v. Brown, 4 Vet. App. 565, 
567-68 (1993).

Lastly, the veteran has asserted that his service-connected 
disabilities have rendered him unable to secure and follow 
any form of substantially gainful employment consistent with 
his education and work experience.  A medical opinion has not 
been obtained which comments on the impact of the veteran's 
service-connected disabilities upon employability.  

The Board further notes apparently that no social and 
industrial survey has been performed.  See Gary v. Brown, 7 
Vet. App. 229 (1994).  Given the need for additional 
development as set out below, the Board believes further 
examinations would be helpful in assessing the exact nature 
and current status of all of the appellant's psychiatric and 
medical conditions.  This will also permit evaluation of the 
severity of the veteran's left knee and PTSD disabilities on 
both a schedular basis and an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), without prejudice to the veteran.

In light of the above considerations and to ensure that VA 
has met its duty to assist the veteran in developing the 
facts pertinent to the claim, the case is remanded for the 
following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected disabilities.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
award determination and/or Administrative 
Law Judge decision with associated List 
of Exhibits, as well as copies of any 
medical records utilized in determining 
the veteran's continued entitlement to 
such benefits, if any.  

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination.  
The claims file must be furnished to the 
examiner and it should be thoroughly 
reviewed in connection with the 
examination.  All appropriate diagnostic 
testing or neuropsychological testing 
deemed necessary by the examiner to 
render clinically supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's psychiatric disorder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of his 
recorded medical and vocational history.  
The examiner is requested to identify the 
frequency and severity of all psychiatric 
symptoms, as well as to enumerate them as 
set out in the various categories 
contemplated by the applicable Diagnostic 
Code.  

If there are different psychiatric 
disorders in addition to PTSD, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If there have been multiple disorders 
present, the examiner should express an 
opinion as to whether it is at least as 
likely as not that they are proximately 
caused by the service-connected PTSD.  
The examiner should specifically discuss 
whether or not the veteran's tension 
headaches and/or amnestic or dissociative 
disorder are part and parcel of the PTSD 
disability.  

To the extent possible, the psychiatrist 
should indicate the historical degree of 
impairment due to the PTSD associated 
with the veteran's Vietnam service, as 
opposed to that due to other psychiatric 
disorders, personality defects, and/or 
non-service-connected physical 
disabilities.  Based on a review of the 
claims file and the examination findings, 
the examiner is in particular requested 
to offer an opinion regarding the 
following questions:  (1) What is the 
severity of each diagnosed psychiatric 
disorder?; (2) How and to what extent 
does each diagnosed psychiatric disorder 
affect the veteran's ability to work?; 
(3) To what extent, if any, has the 
veteran's Vietnam-related PTSD aggravated 
any co-existing psychiatric disorder?  

The examiner should describe how the 
symptoms of the service-connected 
psychiatric disorder have affected the 
veteran's social and industrial capacity.  
If the impairment associated with the 
service-connected psychiatric disability 
cannot be distinguished from that caused 
by any non-service-connected condition, 
the examiner should so state and explain 
the reasons for that conclusion.

Based upon the review of the record and 
the examination, the psychiatrist should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected PTSD, for the years 
since 1993 to the present.  It is 
imperative that the psychiatrist also 
provide an explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

4.  A VA social and industrial survey 
should be conducted for the purpose of 
assessing the veteran's medical, social, 
educational, and employment history, and 
the impact of the service-connected 
disabilities alone on his day-to-day 
functioning and his ability to secure or 
follow a gainful occupation.  The 
individual conducting the survey should 
review the claims file in conjunction 
with the survey.  He or she should elicit 
and set forth pertinent facts regarding 
the veteran's education, employment 
history, social adjustment and current 
behavior.  The individual should offer an 
assessment of the veteran's current 
functioning and identify any existing 
conditions which would limit his 
employment opportunities.  Distinctions 
between service and non-service-connected 
disorders should be noted.  Any potential 
employment opportunities should be 
identified.  The report of the individual 
who conducts the survey should include a 
complete rationale for all conclusions 
reached.

5.  The veteran should be also scheduled 
for appropriate VA medical examinations 
of his general medical condition as well 
as his service-connected left knee 
disability.  These medical examinations 
should be broad enough to cover all 
diseases, injuries, and residual 
conditions which are suggested by the 
veteran's complaints, symptoms or 
findings to be associated with his 
service-connected disabilities at the 
time of examination.  It should be 
determined whether there is any objective 
evidence of functional limitation due to 
pain caused by a service-connected 
disability.  If so, that limitation 
should be set forth in detail.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  All necessary tests, as well 
as any other recommended examinations, 
should be conducted and all clinical 
manifestations attributable to each 
disability should be reported in detail.  
The examining physicians should be given 
access to the veteran's claims file for a 
sufficient period of time in conjunction 
with the examinations to allow for a 
complete review of the record.  The 
examiners should describe in detail the 
impact, if any, that the veteran's 
service-connected disabilities 
(singularly or in combination) have on 
his employability.   

6.  Thereafter, the RO should proceed 
with any additional appropriate 
development.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  The RO should re-evaluate the 
veteran's claim of entitlement to an 
increased rating for PTSD, with 
headaches.  The RO should also consider 
whether separate compensable evaluations 
should be assigned under the applicable 
Diagnostic Codes in light of the Court's 
holding in Esteban.  The RO should also 
specifically discuss the provisions of 
38 C.F.R. § 3.321 and Allen v. Brown, 
supra.

8.  When the development requested have 
been completed, the claims should again 
be reviewed by the RO on the basis of the 
additional evidence.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




